Per Curiam:
We agree with the counsel for the defendant, that the court ■should have construed the lease as a matter of law, and not have left that as a question of fact for the jury. There was nothing ambiguous in its language, and nothing that required oral explanation. But as this, in our opinion, would not have helped the defendant, rather the contrary, we cannot reverse the judgment for this reason. All improvements made upon the build*188iug with certain exceptions, of which the floor in controversy was not one, were to remain as part of the property; and certainly if the building was to be changed into and used as a roller skating and bicycling ring, a new floor of some kind was necessary. Hence, when the new wooden floor was put in, it was clearly an improvement, designed to fit the property for its proposed use; and as it did not come within the exceptions, it became, part and parcel of the building, and could not be removed without the landlord’s consent.
The judgment is affirmed.